Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 1 of 29




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-20685-Cr-WILLIAMS/TORRES

   UNITED STATES OF AMERICA,

                Plaintiff,

   v.

   GUSTAVO ADOLFO
   HERNANDEZ FRIERI,

                Defendant,

   v.

   OLYMPIA DE CASTRO, and
   597 HIBISCUS LANE REVOCABLE TRUST,

               Third-Party Petitioners.
   ______________________________________/

                       REPORT AND RECOMMENDATION
                  ON THE GOVERNMENT’S MOTION TO DISMISS

         This matter is before the Court on the United States of America’s (the

   “Government”) motion to dismiss Olympia De Castro’s (“Ms. De Castro”) and 597

   Hibiscus   Lane    Revocable     Trust’s   (the   “Florida   Trust”)   (collectively,   the

   “Petitioners”) joint petition.     [D.E. 264].     The Petitioners responded to the

   Government’s motion on January 18, 2021 [D.E. 285] to which the Government

   replied on January 19, 2021. [D.E. 286]. The parties also attended an evidentiary

   hearing before the undersigned on February 8 and February 18, 2021, where Ms. De

   Castro, Daniel Holtz, and Allison Domeneghetti testified on matters related to the

   pending motion. Therefore, the Government’s motion is now ripe for disposition.


                                               1
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 2 of 29




   After carful consideration of the motion, response, reply, relevant authorities, and

   for the reasons discussed below, the Government’s motion to dismiss should be

   GRANTED. 1

                                 I.    BACKGROUND

         On August 16, 2018, a federal grand jury returned an indictment that

   charged Gustavo Adolfo Hernandez Frieri (“Defendant” or “Mr. Hernandez Frieri”)

   and others with a conspiracy to commit money laundering in violation of 18 U.S.C.

   §§ 1956(h) and 1956(a)(1)(B), among other counts.      [D.E. 19].   The indictment

   included a request for the forfeiture of real property located at 597 Hibiscus Lane,

   Miami, Florida 33137 (“the Miami House”). On August 17, 2018, the Government

   recorded a notice of lis pendens on the Miami House. [D.E. 36]. The Government

   renewed that notice on September 19, 2019 and again on September 18, 2020. [D.E.

   145, 238-12]. When the Court authorized the Defendant’s release pending trial on

   bond, the Court ordered Defendant to not encumber any properties or investments,

   including the Miami House. [D.E. 101].

         On November 26, 2019, the Court accepted Defendant’s guilty plea as to

   count one of the indictment [D.E. 162] and Defendant agreed “to liquidate assets, or

   complete any other tasks which will result in the immediate payment of the

   forfeiture money judgment in full, or full payment in the shortest amount of time,

   as requested by the [United States Attorney’s] Office.”       [D.E. 163 at ¶ 14].

   Defendant also agreed that he would “not sell, hide, waste, encumber, destroy, or

   1      On December 23, 2020, the Honorable Kathleen Williams referred all
   forfeiture-related motions to the undersigned Magistrate Judge for disposition.
   [D.E. 268].

                                            2
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 3 of 29




   otherwise devalue any asset without prior approval of this Office, until his

   forfeiture money judgment is paid in full.” Id. at ¶ 15.

         On February 4, 2020, the Court entered a preliminary forfeiture order

   against Defendant and imposed a monetary judgment in the amount of $12,330,000.

   [D.E. 175]. The Court entered a second preliminary forfeiture order on September

   28, 2020 that forfeited, subject to third-party interests, the Miami House and the

   Defendant’s interest as a settlor or grantor of the Florida Trust. [D.E. 239 at 5-6].

   The order credited Defendant’s forfeiture money judgment of $12,330,000 with

   $818,990.01 that was finalized in the criminal case against Abraham Edgardo

   Ortega.2   Id.   On November 18, 2020, the Third-Party Petitioners filed a joint

   petition as to the Miami House to which the Government filed a motion to dismiss

   that is now ripe for disposition. [D.E. 261-62].

                     II.    APPLICABLE PRINCIPLES AND LAW

         Title 21, United States Code, Section 853 is the federal statute on criminal

   forfeitures. Under § 853, any person convicted of a drug-law violation punishable

   by more than one-year imprisonment shall forfeit to the United States, irrespective

   of any provision of state law, “any property constituting, or derived from, any

   proceeds the person obtained, directly or indirectly, as a result of [the]

   violation.” Id. § 853(a)(1). Section 853 also protects third parties who may have an

   interest in property subject to forfeiture by giving them a limited right to

   participate temporarily in a criminal case through a hearing called an ancillary

   2      The forfeiture money judgment was imposed as a condition of Defendant’s
   guilty plea that the Court entered on November 26, 2019. [D.E. 163].


                                              3
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 4 of 29




   proceeding. See United States v. Cone, 627 F.3d 1356, 1358 (11th Cir. 2010). The

   purpose of an ancillary proceeding is to exempt the interest of qualifying third

   parties from criminal forfeiture. See United States v. Ramunno, 599 F.3d 1269,

   1273 (11th Cir. 2010). Any third party asserting a legal interest in forfeited

   property “may, within thirty days of the final publication of notice or h[er] receipt of

   notice . . . whichever is earlier, petition the court for a hearing to adjudicate the

   validity of h[er] alleged interest in the property.” 21 U.S.C. § 853(n)(2).        This

   permits an orderly procedure by which third parties seeking to recover interests in

   forfeited property may obtain judicial resolution of their claims.3

         Federal Rule of Criminal Procedure 32.2 includes a similar provision

   mandating that a district court conduct an ancillary proceeding when a third party

   files a petition asserting an interest in property forfeited as the proceeds of criminal

   activity. Fed. R. Crim. P. 32.2(c)(1). The specifications that a third-party claimant

   have a legal interest under § 853 and an interest under Rule 32.2 impose a

   statutory-standing requirement on claimants.       Therefore, under both § 853 and

   3      Although unmentioned in the parties’ briefs, any Florida homestead
   protections would not apply because “[i]n describing the substitute property that
   may be forfeited, Congress spoke broadly in commanding that ‘the court shall order
   the forfeiture of any other property of the defendant.’” United States v. Fleet, 498
   F.3d 1225, 1229 (11th Cir. 2007) (quoting 21 U.S.C. § 853(p)(2)). The Eleventh
   Circuit has found that the statutory language “does not convey discretion,” and that
   the word “any” is “not susceptible to fudging either.” Id. at 1229. Hence, there is
   well-established precedent in our circuit that there is no stated exception
   for homestead property or entireties property from the substitute property provision
   of the federal criminal forfeiture statute, 21 U.S.C. § 853(p). Id. at 1232 (“[W]e hold
   that where the forfeiture of substitute property is concerned, 21 U.S.C. § 853(p)
   preempts Florida’s homestead exemption and tenancy by the entireties laws.”); see
   also United States v. One Parcel of Real Estate at 3262 S.W. 141 Ave., Miami, Dade
   County, Fla., 33 F.3d 1299, 1301 n.6 (11th Cir. 1994) (“We have held that federal
   forfeiture law preempts the Florida homestead exemption from forfeiture.”).

                                              4
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 5 of 29




   Rule 32.2, “a party seeking to challenge the government’s forfeiture of money or

   property used in violation of federal law must first demonstrate [a legal] interest in

   the seized item sufficient to satisfy the court of its standing to contest the

   forfeiture.” United States v. Three Hundred Sixty Four Thousand Nine Hundred

   Sixty Dollars ($364,960.00) in U.S. Currency, 661 F.2d 319, 326 (5th Cir. 1981).

         Rule 32.2 also provides that in “an ancillary proceeding, the court may, on

   motion, dismiss the petition for lack of standing, failure to state a claim, or for any

   other lawful reason.” Fed. R. Crim. Proc. 32.2(c)(1)(A). A motion to dismiss a third

   party’s claim is treated like a 12(b) motion in a civil case, meaning all facts in a

   petition are assumed to be true. See United States v. Grossman, 501 F.3d 846, 848

   (7th Cir. 2007) (concluding under Rule 32.2(c)(1)(A) that the Government may move

   to dismiss a third party claim on any ground to which a 12(b) motion would apply in

   a civil case); Pacheco v. Serendensky, 393 F.3d 348, 352 (2d Cir. 2004) (finding a

   motion to dismiss a third party claim in an ancillary proceeding is treated like a

   12(b) motion in a civil case). If, taking all facts alleged in the petition as true, it

   fails to set forth ground upon which the claim would prevail, the claim must be

   dismissed. See United States v. Salti, 579 F.3d 656, 669–70 (6th Cir. 2009) (finding

   a third party claim may be dismissed on the pleadings if, assuming all facts alleged

   in the claim to be true, claimant has not asserted a legal interest in the forfeited

   property). Ultimately, the burden is on the petitioner to show, by a preponderance

   of the evidence, that he or she meets the substantive requirements to recover the

   forfeited property.



                                             5
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 6 of 29




         While there is no need for a petition to prove its allegations at this stage of

   the proceedings, it must do more than simply assert it has an interest in the

   property. See, e.g., United States v. Pegg, 1998 WL 34309460, at *3 (M.D. Ga. Nov.

   25, 1998) (petition which merely recited language from § 853(n) and alleged general

   conclusions, without providing allegations of fact as required by § 853(n)(3),

   insufficient and petition dismissed). The showing may not be a heavy burden, but it

   is a burden nonetheless. See United States v. $244,320.00 in U.S. Currency, 295 F.

   Supp. 2d 1050, 1062 (S.D. Iowa 2003); see also United States v. $290, 000.00 in

   United States Currency, 2006 WL 2475331, *4 (D. Kan. Aug. 25, 2006) (“The courts

   have consistently held that unexplained naked possession does not constitute a

   sufficient possessory interest to confer standing on a claimant to contest a

   forfeiture.”) (emphasis added).

         To overcome a motion to dismiss, a third party petitioner must establish that

   he is entitled to relief and that his “legal right, title, or interest in the forfeited

   property meets the circumstances set forth in either Section 853(n)(6)(A) or Section

   853(n)(6)(B), and, he must allege facts sufficient to state a claim under one of the

   two provisions.” Preston, 123 F. Supp. 3d at 115; see also United States v. Hailey,

   924 F. Supp. 2d 648, 658 (D. Md. 2013) (“The availability of a motion to dismiss

   indicates that to state a claim, one of the § 853(n)(6) bases must be pled.”); see also

   United States v. Reckmeyer, 836 F.2d 200, 203 (4th Cir. 1987) (“Subsection (n)

   provides the only means for third parties to establish their interest in forfeited

   property.”).   That means a petitioner must establish by a preponderance of the



                                             6
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 7 of 29




   evidence superior ownership at the time of the offense under § 853(n)(6)(A), or that

   he subsequently acquired the property as a bona fide purchaser for value under §

   853(n)(6)(B):

         (A) the petitioner has a legal right, title, or interest in the property,
         and such right, title, or interest renders the order of forfeiture invalid
         in whole or in part because the right, title, or interest was vested in the
         petitioner rather than the defendant or was superior to any right, title,
         or interest of the defendant at the time of the commission of the acts
         which gave rise to the forfeiture of the property under this section; or

         (B) the petitioner is a bona fide purchaser for value of the right, title,
         or interest in the property and was at the time of purchase reasonably
         without cause to believe that the property was subject to forfeiture
         under this section;

         [T]he court shall amend the order of forfeiture in accordance with its
         determination.

   21 U.S.C. § 853(n)(6) (emphasis added); see also Reckmeyer, 836 F.2d at 204

   (“[S]ubsection (n)(6) protects only two classes of petitioners, those whose legal

   interest in the property were superior to the defendant[] at the time the interest of

   the United States vested through the commission of an act giving rise to the

   forfeiture and ‘bona fide purchasers for value’ without knowledge of the

   forfeitability of the defendant’s assets.”); see also United States v. Jimerson, 5 F.3d

   1453, 1455 (11th Cir. 1993) (same).

                                    III.   ANALYSIS

         Petitioners allege that they have a superior legal interest in the Miami House

   pursuant to 21 U.S.C. § 853(n)(6)(A) because the “597 Hibiscus Lane Revocable

   Trust purchased the property [on or about December 18, 2013],” and “the Trustee

   Olympia De Castro holds legal to title to the Trust asset, 597 Hibiscus Lane.” [D.E.


                                             7
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 8 of 29




   261-62 at 8-9 (citations omitted)]. While the Petitioners acknowledge that Ms. De

   Castro and Defendant were both co-trustees back in 2013, they say that Mr.

   Hernandez Frieri resigned as co-trustee on October 1, 2019 [D.E. 262-5] and that

   “De Castro’s interest in the entire property vested well before the Government’s

   could have.”    Id. at 9.     Petitioners arrive at that conclusion because “the

   Government attempts to forfeit the [Miami House] as a substitute asset,” and “the

   Court must look to the [D]efendant’s interest in the property at the time of

   forfeiture[.]” Id. at 8. That is, unlike other forfeited property, Petitioners claim

   that substitute property under 21 U.S.C. § 853(p) is not subject to the relation back

   doctrine.4 So, Petitioners reason that the Miami House vested in Ms. De Castro

   prior to the time of forfeiture thereby negating the Government’s viable claim to the

   property.

         The    Government     takes   issue       with   the   joint   petition   because   it

   mischaracterizes several provisions of the Florida Trust Code and fails to show how

   Ms. De Castro, as the sole trustee of the Florida Trust, has a superior interest in the

   Miami House. The Government claims, contrary to Petitioners’ proposition that a

   trustee holds legal title to trust property, a trustee only holds nominal title for the

   benefit of others, which makes a material difference in a forfeiture proceeding. The

   Government also argues that the petition selectively references the Florida Trust

   4      Under the relation-back doctrine, title to the forfeited property vests in the
   United States at the time of a defendant’s criminal act. However, “a third-party
   who had a legal interest in the forfeited property before the underlying crime was
   committed can prevail in the ancillary proceeding on the ground that he had an
   interest in the property before the government’s interest vested.” United States v.
   Timley, 507 F.3d 1125, 1130 (8th Cir. 2007) (citing United States v. Nava, 404 F.3d
   1119, 1129 (9th Cir. 2005)).

                                               8
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 9 of 29




   Code in some areas yet omits other material sections that provide “[w]hen a trust is

   revocable, the duties of the trustee are owed exclusively to the settlor.” Fla. Stat. §

   736.0603(1). And while Petitioners assert that Ms. De Castro is the individual who

   has custody and control of the Miami House, the Government says that this is

   immaterial because, if anything, that is consistent with the duties of a trustee.

         Alternatively, the Government argues that the joint petition should fail

   because – although admittedly Defendant resigned as a co-settlor of the Florida

   Trust pursuant to a marital settlement agreement on January 24, 2020 – a settlor’s

   role is only terminated, under Florida law, by a revocation or withdrawal of the

   trust property. [D.E. 262-6 at 10 (marital agreement stating that “[t]he Husband

   commits to resign as co-settlor” of the Florida Trust.”)].     The Government also

   references the terms of the Florida Trust agreement, where it states that Ms. De

   Castro and Mr. Hernandez Frieri are the “grantor,” or co-settlors and that trust

   property is not community property. [D.E. 239-8]. The Government reasons that,

   consistent with this language, any revocation or amendment would have triggered

   the return of each co-settlor’s respective contributions:

         Revocation or amendment of revocable trust-- .
         (2) If a revocable trust is created or funded by more than one settlor:
         ...
         (b) To the extent the trust consists of property other than community
         property, each settlor may revoke or amend the trust with regard to
         the portion of the trust attributable to that settlor’s contribution.

   See Fla. Stat. § 736.0602(2)(b).      But, the Government says that there is no

   allegation or evidence that either took place, making it unclear how Defendant

   could have “resigned” as co-settlor of the Miami House.


                                              9
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 10 of 29




          Assuming that Defendant could have resigned and left Ms. De Castro as the

    sole settlor, the Government claims that the joint petition should still be dismissed

    because any transfer of interest would have been fraudulent and thereby violated

    Defendant’s bond conditions. The Government says that, during Defendant’s bond

    proceedings, he explicitly agreed not to encumber the Miami House. And on May

    21, 2019, the Court issued a bond, stating that there be “no attempt to encumber

    properties or investments.” [D.E. 103]. The Government views those proceedings

    as leaving no doubt that Defendant pledged his interest in the Miami House as part

    of his bond and that the United States intended to forfeit it as substitute property.

          Petitioners push back with the claim that Defendant transferred his entire

    interest to Ms. De Castro after May 2019, either through his resignation as a co-

    trustee on October 1, 2019, or through his resignation as co-settlor in his marital

    settlement agreement on January 24, 2020.         The Government challenges those

    conclusions in part because there was no consideration for either of those

    resignations and, further, that the alleged transfer would have left Defendant

    insolvent given his assertion that he had no other significant assets to post bond.

    The Government therefore concludes that transfer of Defendant’s interest in the

    Miami House would have been fraudulent, leaving the Government with a superior

    interest and entitled to an “[a]voidance of the transfer or obligation to the extent

    necessary to satisfy [its] claim.” Fla. Stat. § 726.108. Before proceeding to the

    merits, we consider the principles of revocable trusts under Florida law to inform

    the analysis that follows.



                                              10
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 11 of 29




          A.     Revocable Trusts Generally

          The Florida Supreme Court has recognized that “[a] revocable trust is a

    unique type of transfer . . . [and] [s]ince [the settlor] is the sole beneficiary of the

    trust during [the settlor’s] lifetime, [the settlor] has the absolute right to call the

    trust to an end and distribute the trust property in any way [the settlor]

    wishes.” Fla. Nat’l Bank of Palm Beach Cnty. v. Genova, 460 So. 2d 895, 897 (Fla.

    1985); Siegel v. Novak, 920 So. 2d 89, 95 (Fla. 4th DCA 2006) (holding that “[t]he

    central characteristic of a revocable trust is that the settlor has the right to recall or

    end the trust at any time, and thereby regain absolute ownership of the trust

    property”) (citation and quotation marks omitted). “It is this retention of control

    over the property which distinguishes a revocable trust from other types of

    conveyances.”     Bernal v. Marin, 196 So. 3d 432, 435 (Fla. 3d DCA 2016)

    (citing Genova, 460 So. 2d at 897). Based on the uniqueness of revocable trusts –

    including a settlor’s retention of control over the property and the settlor’s absolute

    right to revoke his or her trust – even the principle of undue influence cannot defeat

    a settlor’s revocation of a revocable trust. See Genova, 460 So. 2d at 898.

          B.     Whether Ms. De Castro Has a Superior Legal Interest

          With these fundamental principles in mind, the question presented is

    whether Ms. De Castro’s rights were superior to Defendant at the time of the

    commission of the acts that gave rise to the forfeiture of the Miami House. The

    trust documents show that Ms. De Castro and Mr. Hernandez Frieri created the

    Florida Trust on December 10, 2013.          [D.E. 262-1].    The former couple then



                                               11
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 12 of 29




    purchased the Miami House on December 18, 2013, where the prior owner conveyed

    the property to Ms. De Castro and Mr. Hernandez Frieri as co-trustees. [D.E. 262-

    3] (naming “Olympia De Castro and Gustavo Hernandez Frieri as co trustees of the

    597 Hibiscus Lane Revocable Trust U/ A/D December 10, 2013”). That made both

    Ms. De Castro and Mr. Hernandez Frieri co-settlors and co-trustees of the Miami

    House. See Fla. Stat. § 736.0103(18) (“‘Settlor’ means a person, including a testator,

    who creates or contributes property to a trust. If more than one person creates or

    contributes property to a trust, each person is a settlor of the portion of the trust

    property attributable to that person’s contribution except to the extent another

    person has the power to revoke or withdraw that portion.”).

          Petitioners argue that the Miami House should not be subject to forfeiture

    because – when Mr. Hernandez Frieri resigned as co-trustee on October 1, 2019

    [D.E. 262-5] and as co-settlor on January 24, 2020. [D.E. 262-6] – Ms. De Castro

    became the only individual with any remaining legal interest to the Florida Trust.

    [D.E. 262 at 4 (“As the continuing sole Trustee of the Trust, Ms. De Castro alone

    holds title to the Trust asset, accepts the responsibility to manage the Trust asset

    and carry out all Trust directions, and assumes the fiduciary duty to carry out the

    Trust’s intentions to her minor children as Contingent Beneficiaries.”)]. The issue,

    of course, is not whether Ms. De Castro has some interest in the Miami House but

    whether she had a superior interest at the time of the commission of the acts that

    gave rise to the forfeiture of the Miami House.

          The most obvious shortfall with the joint petition is that it never asserts what



                                             12
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 13 of 29




    relief it seeks under Section 853(n).     That only becomes clearer in reading the

    response to the Government’s motion to dismiss, where the assertion is first made

    that Petitioners seek relief under 21 U.S.C. § 853(n)(6)(A). [D.E. 285 at 13 (“As the

    only person with a legal interest in the home, her interest is by reason superior to

    the Defendant’s.”); id. at 16 (“At a minimum, Ms. De Castro has a vested one-half

    interest in the home which is not the defendant’s interest.”)]. But, “[i]f a third party

    fails to allege in its petition all elements necessary for recovery . . . the court may

    dismiss the petition without providing a hearing.” United States v. Richards, 2009

    WL 10690320, at *2 (N.D. Ga. Dec. 3, 2009) (quoting United States v. BCCI

    Holdings (Lux.), SA., 919 F. Supp. 31, 36 (D.D.C. 1996)).

          In clarifying the relief sought in an opposition brief, the Petitioners are, for

    all practical purposes, trying to amend their joint petition in response to a motion to

    dismiss.   But, considering that the joint petition should be treated like a 12(b)

    motion in a civil case, a court would not have allowed Petitioners to amend a

    complaint in response to a motion to dismiss. See, e.g., Lacroix v. Lejeune Auto

    Wholesale, Inc., 2020 WL 6059765, at *4 (S.D. Fla. Oct. 14, 2020) (“Plaintiff is

    instead attempting to amend his complaint in response to a motion to dismiss – a

    tactic courts have repeatedly refused to allow.”) (citing Brahim v. Holder, 2014 WL

    2918598, at *4 (S.D. Fla. June 26, 2014) (“It is axiomatic that a plaintiff may not

    amend his Complaint in a response to a motion to dismiss.”); Long v. Satz, 181 F.3d

    1275, 1278–79 (11th Cir. 1999)); see also Bruhl v. Price WaterhouseCoopers Int’l,

    2007 WL 997362, at *4 (S.D. Fla. Mar. 27, 2007) (noting that a plaintiff may not



                                              13
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 14 of 29




    supplant allegations made in their complaint with new allegations raised in a

    response to a motion to dismiss); accord Walker v. City of Orlando, 2007 WL

    1839431, at *5 (M.D. Fla. Jun. 26, 2007) (limiting consideration to the allegations

    contained in the complaint, even when new allegations were raised in response to a

    motion to dismiss). It is therefore unclear why Petitioners should be afforded the

    same relief here when it would not have otherwise been allowed in a civil action.

          Putting aside that problem, the joint petition relies heavily on Ms. De

    Castro’s position as the sole remaining trustee of the Florida Trust as the reason for

    her holding all legal right, title, and present interest in the Miami House. That is,

    Ms. De Castro’s position as the sole trustee and settlor of the Florida Trust

    purportedly makes her the only individual with a legal interest when the Court

    entered the Second Preliminary Order of Forfeiture on September 28, 2020 because,

    by that time, Defendant had already resigned both of his positions. And after those

    resignations took effect, Ms. De Castro reasons that the Miami House fails to

    qualify as the “property of the defendant” and cannot be subject to forfeiture as a

    substitute asset. 21 U.S.C. § 853(p)(2).

                    1. Whether Defendant “Resigned” as Co-Settlor

          Defendant’s resignation as a co-settlor is a significant question because – if

    that never took effect – the Government may be right that the interests between

    him and Ms. De Castro are equal. That means, even if Ms. De Castro serves as the

    sole trustee for the Miami House, her interests might not be superior to Mr.

    Hernandez Frieri if the latter failed to effectively resign as a co-settlor. The reason



                                               14
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 15 of 29




    for that is because when “a trust is revocable, the duties of the trustee are owed

    exclusively to the settlor.” Fla. Stat. § 736.0603(1); see also In re Wells, 259 B.R.

    776, 779 (Bankr. M.D. Fla. 2001) (“Trust law provides that upon the establishment

    of a trust, the legal title is held by the trustee whereas the equitable title rests with

    the beneficiary.”) (citing In re Grieves, 250 B.R. 405, 406 (Bankr. M.D. Fla. 2000)).

    And the Government posits that a settlor always retains an ownership interest,

    absent a revocation or an amendment, in a revocable trust.             See Fla. Stat. §

    736.0602 (“Unless the terms of a trust expressly provide that the trust is

    irrevocable, the settlor may revoke or amend the trust.”).

          So the critical issue is whether Defendant’s resignation was effective to

    terminate him as a co-settlor and, if so, when that occurred vis-à-vis the acts that

    gave rise to the forfeiture of the Miami House. Petitioners say that the “Court does

    need to consider how a settlor’s role is terminated, [or] what would happen if the

    revocable trust had been revoked,” because that constitutes “smoke and mirrors.”

    [D.E. 285 at 14]. But, considering whether Mr. Hernandez Frieri’s resignation was

    legally effectuated is a question that must be answered if we are to determine

    whether the joint petition has presented plausible allegations of Ms. De Castro’s

    superior legal interests because her interests are compared against the Defendant’s.

    See 21 U.S.C. § 853(n)(6)(A) (“[T]he petitioner has a legal right, title, or interest in

    the property, and such right, title, or interest renders the order of forfeiture invalid

    in whole or in part because the right, title, or interest was vested in the petitioner

    rather than the defendant or was superior to any right, title, or interest of the



                                               15
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 16 of 29




    defendant at the time of the commission of the acts which gave rise to the forfeiture

    of the property under this section”). A determination of one settlor’s interest cannot

    be determined without consideration of the other co-settlor. Indeed, it would be

    incongruous to find that there are plausible allegations of Ms. De Castro having

    superior legal interests without assessing Mr. Hernandez Frieri’s interests at the

    time.

            The joint petition states that “Olympia De Castro is presently the sole settlor

    (or grantor), as well as sole Trustee,” and that Mr. Hernandez-Frieri resigned as co-

    settlor on January 24, 2020. [D.E. 262 at 10]. In looking at the underlying trust

    agreement, it provides that Ms. De Castro and Defendant serve as co-grantors, co-

    trustees, and that “[t]he property transferred into this Trust by the Grantor shall

    not be subject to the community property laws or forced share laws of any country’s

    jurisdiction whatsoever.”      [D.E. 262-1 at 7].   The last provision is significant

    because, under Florida law, if more than one settlor creates a revocable trust and

    the trust consists of property other than community property then each settlor may

    (1) revoke or (2) amend the trust to recover that settlor’s contribution:

            (2) If a revocable trust is created or funded by more than one settlor:
            ...
            (b) To the extent the trust consists of property other than community
            property, each settlor may revoke or amend the trust with regard to
            the portion of the trust property attributable to that settlor's
            contribution.

    Fla. Stat. § 736.0602(2)(b).

            Here, the marital settlement agreement, dated January 24, 2020, states that

    Defendant “commits to resign as co-settlor.” [D.E. 262-6 at 10]. If Mr. Hernandez-


                                               16
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 17 of 29




    Frieri revoked his interests in the Florida Trust as a co-settlor with a “resignation,”

    then Ms. De Castro – as the only remaining trustee5 – would have been required to

    “deliver the trust property as the settlor directs,” and the trust would have

    terminated without its only asset.6 Fla. Stat. § 736.0602(4); [D.E. 262-1 at 6 (“This

    Trust shall terminate at the earliest of the following dates: (a) the date of the

    distribution of the entire Trust Estate; or, (b) thirty five (35) years after the death of

    the Grantor.”)].

          Yet, there is no claim, allegation or evidence that Ms. De Castro ever

    “delivered” anything to Mr. Hernandez-Frieri subsequent to his “resignation.” All

    that Mr. De Castro can point to is her ex-husband’s financial disclosure statement

    where he excluded any ownership of the Miami House, [D.E. 238-4], the warranty

    deed that the couple received back on December 18, 2013 for the purchase of the

    home, id. at 238-7, the Florida Trust agreement signed on December 10, 2013, id. at

    238-8, and the marital settlement agreement signed on January 24, 2020, id. at

    238-11. These documents are inconsequential because, given the statutory text in

    5      Ms. De Castro is the only remaining trustee because, as stated earlier,
    Defendant resigned as co-trustee on October 1, 2019. [D.E. 262-5]. Neither party
    takes issue with that resignation.

    6      The complete termination of the Florida Trust assumes that the entire estate
    would be distributed given the evidence showing that Defendant paid for the Miami
    House with his own funds. Petitioners dispute that point with an allegation that
    “[b]oth Ms. De Castro and Mr. Hernandez-Frieri signed the HUD-1 and contributed
    the funds toward the purchase, paying for the home in full.” [D.E. 262 at 2]. But,
    there is some support that this allegation might be inaccurate. [D.E. 238-9 (letter
    addressed to Defendant confirming receipt of “a wire on your behalf for cash to close
    in the amount of $2,469,970.00”) (emphasis added)]. Either way, it does not change
    the fact that Petitioners have failed to explain how Defendant revoked or amended
    the Florida Trust.


                                               17
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 18 of 29




    Fla. Stat. § 736.0602, Petitioners have failed to explain how a settlor can “resign”7

    as a co-settlor to a revocable trust when the only two options available is revocation

    or amendment – not a resignation. See Nelson v. Nelson, 206 So. 3d 818, 819 (Fla.

    2d 2016) (stating “that a settlor may ‘revoke or amend’ a trust unless ‘the terms of

    [the] trust expressly provide that the trust is irrevocable.’”) (quoting Fla. Stat. §

    736.0602).

          Petitioners have also failed to reference a single case – and the Court has

    independently found none – that has allowed a settlor to revoke or amend a

    revocable trust with a simple resignation.     And nothing in the trust agreement

    allows for that option either. The only provision that comes close is Article 4, but

    that merely clarifies that the Florida Trust is revocable and that the Grantor has

    the power to alter, amend, revoke, or terminate any provision or interest. Nothing

    references one settlor’s resignation:

          This Trust is revocable and the Grantor has the power to alter, amend,
          revoke, or terminate any Trust provision or interest, whether under
          this Trust or under any statute or other rule of law.

    [D.E. 238-8 at 4]. And even if the trust agreement allowed for that possibility,

    Petitioners have failed to explain why that should be allowed if that is not

    recognized as an available option under Florida law. Therefore, given this record,

    we cannot conclude that Defendant revoked his interest in the Florida Trust as a co-

    7      One question that neither side considered was whether the language included
    in the marital settlement agreement would even suffice as a “resignation.” It states
    that Defendant “commits to resign as co-settlor.” [D.E. 262-6 at 10]. But, it never
    says when that would take place or whether that commitment would actually come
    to fruition. All it provides is a commitment to resign – not an actual resignation.
    So, even if a resignation was allowed under Florida law, it is unclear how a
    commitment to resign undoes Defendant’s status as a co-settlor.

                                             18
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 19 of 29




    settlor with a one sentence “resignation” in a marital settlement agreement. The

    purported resignation is legally ineffective under Florida law. And as we discuss

    further below, that matters in this case.

    2. Whether a Settlor with Trustee Duties has a Superior Legal Interest to a
                         Co-Settlor without Trustee Duties

          Foreseeing that possibility, Petitioners say that, even if Defendant remains a

    co-settlor, that fails to change the analysis because he is not the one with any legal

    interest in the property. [D.E. 285 at 14 (“[W]hether or not Hernandez-Frieri is a

    settlor or resigned as settlor, it is not the settlor who has a legal interest in the

    property.”)]. That interest purportedly belongs to Ms. De Castro because she is a co-

    settlor who serves as the sole trustee to the Miami House. As support, Petitioners

    rely on the Third District’s decision in Aronson v. Aronson, 930 So. 2d 766, 767 (Fla.

    3d DCA 2006), because “[t]his case makes clear that a settlor does not have a

    present ownership and legal interest in trust property.”      [D.E. 285 at 9].   That

    conclusion draws too much from this case.

          In Aronson, a settlor created a revocable trust, named himself the trustee and

    life beneficiary, and conveyed the property to himself as trustee.        The settlor

    subsequently conveyed the same property, in his individual capacity, to his wife.

    The settlor’s children later filed a complaint seeking a declaratory judgment to

    invalidate the conveyance to the wife on the ground that the property had already

    been conveyed to the trust many years earlier. The trial court ultimately held that

    the conveyance to the wife was valid.

          The settlor’s children argued on appeal that – once the settlor executed a


                                                19
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 20 of 29




    warranty deed transferring his interest in the property to the trust – legal title

    vested in the trustee and the settlor no longer held the property in his individual

    capacity. That is, the children claimed that the settlor no longer possessed a legal

    interest in the property that he could convey to his wife. The Third District agreed

    with the children, reversed the trial court, and held that, when the settlor executed

    a deed conveying the property to himself as trustee, the settlor “became the legal

    title holder of the trust property.” Id. at 767 (citing Buerki v. Lochner, 570 So. 2d

    1061, 1063 (Fla. 2d DCA 1990)).      That means that “[o]nce the Settlor held the

    property as trustee, for the benefit of the beneficiaries of the trust, he no longer

    possessed the power to convey the property in his individual capacity.” Id. In other

    words, when the settlor tried to convey real property in his individual capacity after

    he had already conveyed the same property to a trust, the appellate court found

    that this was untenable because the settlor “did not legally own [the property] in

    that capacity.” Id. at 768.

          Petitioners say that the same reasoning applies here because, even if Mr.

    Hernandez Frieri remains as a co-settlor of the Florida Trust, he only has a future

    contingent interest that may never materialize.       [D.E. 262 at 10 (“Any right

    Hernandez-Frieri may have is a potential future interest in the Trust asset.

    Although a settlor or grantor has the power to revoke the trust, this is a future

    possible interest that may never materialize.”)].      The duties of a trustee are

    apparently what transform a co-settlor’s future interest into a present legal




                                             20
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 21 of 29




    interest.8 [D.E. 285 at 11 (“Only the trustee of the Trust has present ownership and

    legal title of the trust asset.”)].    And while it might be true that a trustee

    administers the trust for the benefit of others, Petitioners claim that this does not

    negate the fact that a trustee – not a co-settlor – is the legal titleholder and

    maintains a present interest in real property under Florida law. See, e.g., O’Brien v.

    McMahon, 44 So. 3d 1273, 1280 (Fla. 1st DCA 2010) (“Trustees hold legal title to

    trust property while guardians do not hold legal title to wards’ property.”) (citation

    omitted).

          Along those same lines, Petitioners also argue that a present legal interest is

    essential because – to file a petition and request an ancillary hearing – the criminal

    forfeiture statute requires a third-party to assert a legal interest in property. See

    21 U.S.C. § 853(n)(2) (“Any person, other than the defendant, asserting a legal

    interest in property which has been ordered forfeited to the United States pursuant

    to this section may, within thirty days of the final publication of notice or his receipt

    of notice under paragraph (1), whichever is earlier, petition the court for a hearing

    to adjudicate the validity of his alleged interest in the property.”). Petitioners say

    that this is why Ms. De Castro’s children did not file a petition and why their

    interests, similar to Mr. Hernandez Frieri’s, only constitute a future equitable

    interest.   And given that “[t]he term ‘legal interest’ encompasses only legally

    protected rights, not equitable rights,” Petitioners conclude that Ms. De Castro’s

    8       Neither party raises an issue with whether Defendant’s resignation as a
    trustee of the Florida Trust was effective. The reason for that agreement might be
    due to the language in the Florida Trust documents, where they provide that “[a]ny
    Trustee may resign at any time by giving thirty (30) days’ written notice to that
    effect to the Grantors.” [D.E. 238-8 at 3].

                                               21
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 22 of 29




    interests are superior to both her children and her ex-husband. Timley, 507 F.3d at

    1129.

            There are several problems with these arguments. Petitioners posit that, as

    a co-settlor, Mr. Hernandez Frieri has an inferior “legal interest” to Ms. De Castro.

    See 21 U.S.C. § 853(n)(2).     But, the section that Petitioners rely upon for that

    argument only refers to the statutory standing of a petitioner – not to the ultimate

    property interests of a defendant.      Id. (“Any person, other than the defendant,

    asserting a legal interest in property . . . may within thirty days . . . petition the

    court for a hearing to adjudicate the validity of his alleged interest in the property.”)

    (emphasis added). Petitioners have, in other words, relied on the wrong statutory

    provision.   The reason why that requirement is included under § 853(n)(2) is

    because any person, other than a defendant, who seeks to petition a court and

    request a hearing must have statutory standing to do so. See Timley, 507 F.3d at

    1129 (“Regarding statutory standing, a plaintiff must have a legal interest.”). So for

    these purposes that statutory provision is immaterial.

            In any event, Petitioners have also not explained how § 853(n)(2) applies to

    Mr. Hernandez Frieri’s interests when it specifically excludes a defendant from this

    requirement.     That is, using the “legal interest” requirement under Section

    853(n)(2) to compare Ms. De Castro’s children to Mr. Hernandez Frieri is not an

    accurate comparison because – while the former is required to show statutory

    standing to petition a court for an ancillary hearing – the latter is not. The reason

    that difference exists is because it is a defendant’s property that is subject to



                                               22
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 23 of 29




    forfeiture, not a third party’s. It is therefore uncertain why Petitioners rely on this

    section of the criminal forfeiture statute, when by it terms, it does not apply.9

          Next, focusing on Petitioners’ reliance on Aronson, Petitioners posit that a co-

    settlor – who also acts as a trustee – has a superior legal interest to a co-settlor who

    does not act as a trustee. Petitioners claim that the Government has not referenced

    any case to show otherwise and that the Third District’s decision in Aronson is

    controlling. However, Aronson is not what Petitioners make it out to be. That case

    only stands for the principle that a settlor cannot convey legal title, as a trustee, to

    a revocable trust, and then turn around and convey the same title, in an individual

    capacity, to a third party. The Fourth District made that point clear in a recent

    decision, where the court distinguished Aronson based on specific facts presented in

    that case:

          The trial court cited to Aronson v. Aronson, 930 So. 2d 766 (Fla. 3d
          DCA 2006) to hold that Sadie could not transfer title to herself in her
          individual capacity, but Aronson is distinguishable. In Aronson, the
          settlor of a trust was both a life beneficiary and a trustee of the
          revocable trust he created. He conveyed property to himself as trustee.
          Later in the year, the settlor conveyed that property in his individual
          capacity as “a married man” to his second wife by quit claim deed. The
          deed was not executed by him as trustee. The court determined that
          “[o]nce the settlor held the property as trustee, for the benefit of the
          beneficiaries of the trust, he no longer possessed the power to convey
          the property in his individual capacity.” Id. at 767. The difference, of
          course, between Aronson and this case, is that Sadie conveyed the
          condo both individually and as trustee, and both trustees executed the
          conveyance. The 2005 deed removed the property from the trust,
          because it was properly executed by both trustees. The deed conveyed
          the property from Sadie to herself, with a life estate, and then with the

    9      The relevant provision is instead found in § 853(n)(6), where a petitioner
    must show that he or she has a legal right, title, or interest in property that is
    superior to any right, title, or interest of a defendant at the time of the acts that
    give rise to the forfeiture of property.

                                              23
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 24 of 29




          remainder to her daughter, because it was properly executed in her
          individual capacity.

          That the 2005 deed consolidated the two transfers is no reason to
          invalidate the settlor’s right to control her property, consistent with
          the terms of her revocable trust. The 2005 deed complied with all the
          requirements to convey legal title.

    Schlossberg v. Estate of Kaporovsky, 303 So. 3d 982, 987 (Fla. 4th DCA 2020).

          Our case should follow the principle recognized in Schlossberg, while

    Plaintiff’s reliance on Aronson is misplaced. The question presented in our context

    is materially different from the one addressed in Aronson that involved a single

    settlor and an initial conveyance to a trust in the capacity of a trustee, plus a second

    conveyance to a third party in a settlor’s individual capacity. This case could not be

    more distinguishable because here we have two co-settlors, from which Ms. De

    Castro derives a purportedly superior legal interest to her fellow co-settlor based on

    the sole premise that she performs additional duties as a trustee.           Nothing in

    Aronson even considers that question.

          Instead, the only way to determine if a co-settlor with trustee duties has a

    superior legal interest to a co-settlor without trustee duties is to look to Florida case

    law and Florida’s Trust Code. Fla. Stat. § 736.0603 is the first helpful place to look

    because it provides that “[w]hile a trust is revocable, the duties of the trustee are

    owed exclusively to the settlor.” Fla. Stat. § 736.0603(1). This shows that, although

    a trustee performs certain obligations to a property, those duties are owed to a

    settlor because the latter is the person “who creates or contributes property to a

    trust.” Fla. Stat. § 736.0103(18) (“‘Settlor’ means a person, including a testator,

    who creates or contributes property to a trust.”). The second place to look is Fla.

                                               24
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 25 of 29




    Stat. § 736.0505 because that shows that “[t]he property of a revocable trust is

    subject to the claims of the settlor’s creditors during the settlor’s lifetime to the

    extent the property would not otherwise be exempt by law if owned directly by the

    settlor.” Fla. Stat. § 736.0505(1)(a). This yields only one conclusion, contrary to the

    joint petition, that a settlor has a present legal interest because otherwise creditors

    would not be able to reach the settlor’s property. If a settlor merely had a future

    contingent interest as the joint petition demands, that would raise a question as to

    how any creditors could ever reach a settlor’s property when the property may never

    belong to him in the first place. The two do not go hand in hand.

          The Petitioners simplistically argue to the contrary on this premise: “[a]

    settlor, who does not have ownership and a legal interest in property, cannot convey

    that property, fraudulently or otherwise.” [D.E. 285 at 14]. But, as we have already

    shown, and based on the joint petition’s own allegations and the exhibits attached

    thereto, Mr. Hernandez Frieri remains a co-settlor of the trust because his

    “resignation” was never properly effectuated. Petitioners’ theory is also undermined

    by the absence of any case law showing that the interests of a co-settlor who also

    performs administrative duties as a trustee is endowed with a superior legal

    interest to another co-settlor. Instead, the more persuasive explanation of a co-

    settlor’s role to a revocable trust is the Florida’s Supreme Court case in Genova,

    where the court explained that a settlor always reserves to himself the income from

    the trust property for life and maintains the power to revoke a trust at any time:




                                              25
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 26 of 29




          A revocable trust is a unique type of transfer. According to E.
          Carr, Revocable Trusts, 5–6 (1980), “[i]t is created when a person,
          called the settlor, subjects property owned by him to a trust for the
          benefit of at least one other person, reserving to himself as settlor-
          beneficiary the income from the trust property for life and the power to
          revoke the trust in whole or in part at any time. The other person or
          persons’ enjoyment of the trust is postponed until the settlor's death.”
          By definition, then, when a settlor sets up a revocable trust, he or she
          has the right to recall or end the trust at any time, and thereby regain
          absolute ownership of the trust property. This retention of control over
          property distinguishes a revocable trust from the other types of
          conveyances in which the principle of undue influence is applied, i.e.,
          gifts, deeds, wills, contracts, etc.

    Genova, 460 So. 2d at 897. If co-settlers did not have a present legal interest in the

    trust property, it is unclear how they would be entitled to a property’s income and

    maintain the absolute power to revoke a trust.       Florida law, in short, does not

    support Petitioners’ theory; it, rather, points in the Government’s favor.

          Petitioners imagine that Genova undercuts the Government’s argument

    because – when the Florida Supreme Court stated that a settlor could recall or end

    a trust – it noted that a settlor could “regain absolute ownership of the trust

    property.” Id. But, Petitioners are conflating “absolute ownership” with a present

    legal interest. Simply because a settlor allows others to enjoy his property does not

    mean that he lacks a present legal interest. In fact, the opposite is true. A settlor’s

    present legal interests are so strong that he can revoke a trust, eliminate all of a

    trustee’s obligations, and leave a property solely for his own personal enjoyment.

    All that the Petitioners have shown is that a trustee holds nominal title for the




                                              26
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 27 of 29




    benefit of others while performing his or her duties10 whereas a settlor can

    terminate those trustee duties (and nominal legal title) at his or her discretion.

          To salvage their argument, Petitioners try to mine the Florida Trust Code

    where it states that a trustee may exercise “[a]ll powers over the trust property that

    an unmarried competent owner has over individually owned property.” Fla. Stat. §

    736.0815(1). But, that provision is taken out of context because it assumes that a

    trust agreement does not otherwise limit the powers of a trustee. The full sentence

    paragraph reads as follows:

          (b) Except as limited by the terms of the trust:
          1. All powers over the trust property that an unmarried competent
          owner has over individually owned property.

    Id. Petitioners’ reliance on this provision fails.

          Moreover, Petitioners have omitted a later section under the same statutory

    provision that states that “[t]he exercise of a [trustee’s] power is subject to the

    fiduciary duties prescribed by this code.”       Fla. Stat. § 736.0815(2).   So, while

    Petitioners spend page after page describing how Ms. De Castro manages the

    property and acts as the sole trustee, they rely on nothing to show that any of that

    matters or why Florida law deems her to have a superior legal interest to her ex-

    husband based on her managerial skills. As far as Florida trust law is concerned,

    Mr. Hernandez-Frieri is a co-settlor of a revocable trust and Ms. De Castro is a co-

    settlor serving in an additional role as a trustee. Neither has a superior legal

    interest over the other. And both had a present legal interest in the corpus of the

    10
           See, e.g., Hansen v. Bothe, 10 So. 3d 213, 216 (Fla. 2d DCA 2009) (“Upon the
    establishment of a trust, the legal title is held by the trustee, but equitable title
    rests with the beneficiary.”) (citing In re Wells, 259 B.R. at 779).

                                               27
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 28 of 29




    revocable trust at the time of Mr. Hernandez-Frieri’s criminal conduct. That trust

    property is subject to forfeiture in this proceeding.

          In sum, the joint petition has failed to show a superior legal interest under

    Florida law, or that any right, title, or interest vested in the Petitioners as opposed

    to Mr. Hernandez-Frieri. See 21 U.S.C. § 853(n)(6)(A). The record shows instead

    that Defendant remains a co-settlor of the Florida Trust and that the interests

    between him and his ex-wife are, in material respects, equal. And the allegations in

    the joint petition, the attached exhibits, the Florida Trust Code, and Florida case

    law all point to the same conclusion.      Accordingly, the Government’s motion to

    dismiss the joint petition should be GRANTED because, without superior

    ownership under 21 U.S.C. § 853(n)(6)(A) and no argument in support of a bona fide

    purchaser for value under 21 U.S.C.A. § 853(n)(6)(B), there is no protection for

    Petitioners under the federal criminal forfeiture statute.

                                    IV.    CONCLUSION

          For the foregoing reasons, the Court RECOMMENDS that the Government’s

    motion to dismiss be GRANTED.

          Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the Court

    finds good cause to expedite any objections to this Report and Recommendation.

    The parties have until March 12, 2021, to file written objections, if any, with the

    District Judge. Failure to timely file objections by such date shall bar the parties

    from de novo determination by the District Judge of any factual or legal issue

    covered in the Report and shall bar the parties from challenging on appeal the



                                               28
Case 1:18-cr-20685-KMW Document 316 Entered on FLSD Docket 03/07/2021 Page 29 of 29




    District Judge’s Order based on any unobjected-to factual or legal conclusions

    included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g., Patton v.

    Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley v. Commissioner of Social

    Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

          DONE AND SUBMITTED in Chambers at Miami, Florida, this 7th day of

    March, 2021


                                                   /s/ Edwin G. Torres
                                                   EDWIN G. TORRES
                                                   United States Magistrate Judge




                                              29
